Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Communication on 02/25/2021 with claim 1-18are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-6: 
 None of the references of record teaches or suggests the claimed RF SWITCH DEVICE having the limitations:
--“a pair of extended areas of which respective first ends are adjacent to opposite ends of the first active area in a second direction;
 a pair of second active areas adjacent to second ends of the pair  of the extended areas, respectively, the second active areas each including a body contact region; and 
 an H-shaped gate electrode including a first electrode in the first active area, the first electrode having a length in the second direction, and a pair of second electrodes, each in respective ones of the par of the extended areas and connected to opposite ends of the first electrode, the pair of second electrodes having a length in the first direction.”--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 7-12:
None of the references of record teaches or suggests the claimed RF SWITCH
DEVICE having the limitations:
--“a par of extended areas of which respective first ends are adjacent to opposite ends of the first active area in a second direction: 
a pair of second active areas adjacent to respective second ends of the pair of extended areas, the second active areas each including a body contact region; 
an H-shaped gate electrode including a first electrode in the first active area, the first electrode having a length in the second direction, and second electrodes, each in respective ones of the pair of the  extended areas and respectively connected to opposite ends of the first electrode,  the pair of second electrodes having a length m the first direction, and
 isolation regions below the second electrodes, in a semiconductor layer in the extended areas. “--
In combination with all other limitations as recited in claim 7.
III/ Group III: Claims 13-15:
 None of the references of record teaches or suggests the claimed RF SWITCH
DEVICE having the limitations: having the limitations:
a par of extended areas of which respective first ends are adjacent to opposite ends of the first active area in a second direction:
a pair of second active areas adjacent to second ends of the pair of the extended areas, the second active  areas each including a body contact region: and
an H-shaped gate electrode including a first electrode in the first active area, the first
electrode having a length in the second direction, and second electrodes connected to respective opposite ends of the first electrode, wherein each of the second electrodes is in
respective one of the pair of the extended areas and has a length m the first direction,
wherein the extended areas comprise multiple isolation regions in a semiconductor layer below the second electrodes, spaced apart from each other in the first direction, and
the isolation regions have ends thereof facing each other in the second direction that are at least partially in the first active area, and that do not overlap in the first direction with the first electrode in the first active area. “--.
In combination with all other limitations as recited in claim 13.
IV/ Group IV: Claims 16-18:
 None of the references of record teaches or suggests the claimed RF SWITCH
DEVICE having the limitations: 
--“a buried oxide (BOX) layer on a semiconductor substrate; 
a semiconductor layer on the BOX laver, 
an H-shaped gate electrode including a first electrode in the first active area, the first electrode having a length in the second direction, and second electrodes in the pair of extended areas, connected to the first electrode and having a length in a first direction; 
the body region, in the semiconductor layer in the first active area and having a first conductivity type; 
a source region and a drain  region in the semiconductor  layer, having a 
second conductivity type and spaced apart from  each other by a predetermined distance; and 
multiple isolation regions in the extended areas, below the second electrodes and in the semiconductor laver, spaced apart from each other. “--.
In combination with all other limitations as recited in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION

5. 	The prior arts made of record and not relied upon is considered pertinent to applicant disclosure: Cho (US 2016/0372429) discloses a Semiconductor Device Used As Radio Frequency (RF) Switching Device Of RF Module Such As RF Front-end Module (FEM), Has Deep Trench Device Isolation Region Arranged In High Resistivity Substrate To Surround Transistor

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be o438btained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897